 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 1 of 10 Page ID #:1



 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
 2
     Marija Kristich Decker, State Bar No. 207387
      Email: Decker@luch.com
 3   225 South Lake Avenue, Suite 200
 4
     Pasadena, California 91101-3030
     Tel: (626) 449-1882 | Fax: (626) 449-1958
 5

 6   Counsel for Plaintiffs, Trustees of the
     Operating Engineers Pension Trust, et al.
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE OPERATING                         CASE NO.: 2:19-cv-6196
12   ENGINEERS PENSION TRUST,
     TRUSTEES OF THE OPERATING                         COMPLAINT FOR BREACH OF
13   ENGINEERS HEALTH AND                              WRITTEN COLLECTIVE
                                                       BARGAINING AGREEMENT AND
14   WELFARE FUND, TRUSTEES OF                         VIOLATION OF ERISA § 515 [29
     THE OPERATING ENGINEERS                           U.S.C. § 1145]
15   VACATION-HOLIDAY SAVINGS
16   TRUST, TRUSTEES OF THE
     OPERATING ENGINEERS TRAINING
17   TRUST, TRUSTEES OF THE
18   OPERATING ENGINEERS LOCAL 12
     DEFINED CONTRIBUTION TRUST,
19   FUND FOR CONSTRUCTION
20   INDUSTRY ADVANCEMENT,
     ENGINEERS CONTRACT
21   COMPLIANCE COMMITTEE FUND,
22   CONTRACT ADMINISTRATION
     FUND, SOUTHERN CALIFORNIA
23
     PARTNERSHIP FOR JOBS FUND, and
24   OPERATING ENGINEERS WORKERS
     COMPENSATION TRUST,
25

26                  Plaintiffs,
27
               v.
28
                                                 -1-
                                                                                COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 2 of 10 Page ID #:2



 1   RODERICK BACKHOE SERVICE,
 2
     LLC, a California limited liability
     company,
 3

 4
                     Defendant.

 5

 6             Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of the
 7   Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 8   Vacation-Holiday Savings Trust, Trustees of the Operating Engineers Training Trust,
 9   Trustees of the Operating Engineers Local 12 Defined Contribution Trust, Fund for
10   Construction Industry Advancement, Engineers Contract Compliance Committee
11   Fund, Contract Administration Fund, Southern California Partnership for Jobs Fund,
12   and Operating Engineers Workers Compensation Trust, complain and allege:
13                                JURISDICTION AND VENUE
14             1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of
15   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
16   U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
17   civil actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
18   §1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
19   benefit plan governed by ERISA. Such jurisdiction exists without respect to the
20   amount in controversy or the citizenship of the parties, as provided in section 502(f) of
21   ERISA [29 U.S.C. §1132(f)].
22             2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
23   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
24   §185(a)], which grants the United States original jurisdiction over suits for violation
25   of contracts between an employer and a labor organization in an industry affecting
26   commerce, without respect to the amount in controversy and the citizenship of the
27   parties.
28   ///
                                                  -2-
                                                                                     COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 3 of 10 Page ID #:3



 1             3.   Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
 2   U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that
 3   this is the district in which the Plaintiffs’ Trusts (defined below) are administered, the
 4   signatory union maintains union offices, and where the contractual obligation is to be
 5   paid.
 6             4.   To the extent this Complaint sets forth any state law claims, this Court
 7   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 8                                           PARTIES
 9             5.   Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
10   the Operating Engineers Health and Welfare Fund, Trustees of the Operating
11   Engineers Vacation-Holiday Savings Trust, Trustees of the Operating Engineers
12   Training Trust, and Trustees of the Operating Engineers Local 12 Defined
13   Contribution Trust (collectively “Trustees”), are the trustees of five express trusts
14   (collectively “Trusts”) created pursuant to written declarations of trust (“Trust
15   Agreements”) between the International Union of Operating Engineers, Local Union
16   No. 12 (“Local 12”), and various employer associations in the construction industry in
17   Southern California and Southern Nevada. The Trusts are now, and were at all times
18   material to this action, labor-management multiemployer trusts created and
19   maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. All
20   of the Trusts referenced above are administered by the Trustees in Los Angeles
21   County. Plaintiffs, as Trustees of the Trusts, are “fiduciar[ies]” with respect to the
22   Trusts as defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)]. Plaintiff,
23   Fund for Construction Industry Advancement, is an employer established and
24   administered trust formed and created to protect and expand the interests of the
25   construction industry. Plaintiff, Engineers Contract Compliance Committee Fund,
26   was established by Local 12 in accordance with Section 6(b) of the Labor
27   Management Cooperation Act of 1978 in order to improve job security and
28   organizational effectiveness. Plaintiff, Southern California Partnership for Jobs Fund
                                                 -3-
                                                                                    COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 4 of 10 Page ID #:4



 1   is an industry-wide advancement fund established by the employers and Local 12.
 2   Plaintiff, Operating Engineers Workers Compensation Trust is a trust fund established
 3   by Local 12 and certain employers to administer worker’s compensation benefits. All
 4   plaintiffs are collectively referred to herein as the “Plaintiffs.”
 5             6.   At all times material herein, Local 12 has been a labor organization
 6   representing employees in the building and construction industry in Southern
 7   California and Southern Nevada, and a labor organization representing employees in
 8   an industry affecting commerce within the meaning of § 301(a) of the Labor-
 9   Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
10             7.   Plaintiffs are informed and believe, and thereon allege, that at all times
11   material herein, Defendant, Roderick Backhoe Service, LLC (“Roderick Backhoe”),
12   was and is a California limited liability company with its principal place of business in
13   Bakersfield, California.
14                     EXECUTION OF BARGAINING AGREEMENT
15                                AND STATUS OF PARTIES
16             8.   On or about February 18, 2016, Roderick Backhoe executed and
17   delivered to Local 12 a written collective bargaining agreement (“Agreement”)
18   whereby Roderick Backhoe agreed to be bound by the terms and conditions, with
19   certain exceptions, of certain written and existing agreements between various multi-
20   employer associations and Local 12. In particular, Roderick Backhoe agreed to be
21   bound by the written Master Construction Agreement (“Master Agreement”) in effect
22   between Local 12 and the Southern California Contractors Association, a multi-
23   employer association (“Association”), as well as the incorporated Trust Agreements.
24   At all times material herein, the Master Agreement has been a written collective
25   bargaining agreement in effect between the Association and Local 12.
26             9.   On or about February 18, 2016, Roderick Backhoe executed written
27   acknowledgments and acceptances of each of the Trust Agreements.
28   ///
                                                  -4-
                                                                                   COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 5 of 10 Page ID #:5



 1             10.   Roderick Backhoe is an “employer,” as that term is understood in the
 2   Master Agreement and related Trust Agreements.
 3             11.   Roderick Backhoe is an “employer” as defined and used in section 3(5)
 4   of ERISA [29 U.S.C. § 1002(5)], and therefore, Roderick Backhoe is “obligated to
 5   make contributions to a multiemployer plan” within the meaning of section 515 of
 6   ERISA [29 U.S.C. § 1145]. Plaintiffs are informed and believe, and thereon allege,
 7   that Roderick Backhoe is also an “employer” engaged in “commerce” in an “industry
 8   affecting commerce,” as those terms are defined and used in sections 501(1) and
 9   501(3) of the LMRA [29 U.S.C. §§ 142(1), 142(3)], and within the meaning and use
10   of section 301(a) of the LMRA [29 U.S.C. § 185(a)].
11                                     CLAIM FOR RELIEF
12                   Breach of Written Collective Bargaining Agreement and
13                        Violation of § 515 of ERISA [29 U.S.C. § 1145]
14             12.   Plaintiffs hereby refer to, and incorporate herein, paragraphs 1 through 11
15   above, inclusive of any and all subparagraphs, to the same effect as if set forth
16   verbatim.
17             13.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
18   who is obligated to make contributions to a multiemployer plan under the terms of the
19   plan or under the terms of a collectively bargained agreement shall, to the extent not
20   inconsistent with law, make such contributions in accordance with the terms and
21   conditions of such plan or such agreement.”
22             14.   Roderick Backhoe is an “employer” as defined and used in § 3(5) of
23   ERISA [29 U.S.C. § 1002(5)], and is “obligated to make contributions to a
24   multiemployer plan” within the meaning and use of section 515 of ERISA [29 U.S.C.
25   § 1145].
26             15.   By the terms and provisions of the Agreement, Master Agreement and
27   related Trust Agreements, and at all times material herein:
28   ///
                                                  -5-
                                                                                     COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 6 of 10 Page ID #:6



 1                   a.    Roderick Backhoe agreed to prepare and submit true, complete and
 2   accurate written monthly contribution reports (“Monthly Reports”) to Plaintiffs in a
 3   timely manner showing the identity of its employees performing work covered by the
 4   Master Agreement, the number of hours worked by or paid to these employees, and
 5   based upon the hours worked or amounts paid to employees, the proper calculation of
 6   the fringe benefit contributions due for such employees. At all times material herein,
 7   Roderick Backhoe has been obligated to submit monthly reports and pay fringe
 8   benefit contributions to Plaintiffs at their place of business in Pasadena, California, on
 9   or before the 10th day of each successive month;
10                   b.    Roderick Backhoe agreed to permit Plaintiffs and their agents to
11   conduct audits of payroll and related records in order to determine if fringe benefit
12   contributions have been properly paid pursuant to the Master Agreement and related
13   Trust Agreements; and
14                   c.    Roderick Backhoe agreed to pay to Plaintiffs fringe benefit
15   contributions, benefits and/or withholdings on a monthly basis, and at specified rates
16   for each hour worked by, or paid to, applicable employees. These amounts are due
17   and payable at the Trusts’ administrative offices in Pasadena, California.
18             16.   The Master Agreement further provides that if any employee who
19   performs covered work is paid in a manner other than an hourly wage, Roderick
20   Backhoe must pay Plaintiffs fringe benefit contributions on behalf of that employee
21   based on 40 hours of work per week. Plaintiffs are informed and believe, and thereon
22   allege, that at all times material to this action Christopher B. Roderick performed
23   work for Roderick Backhoe that was covered by the Master Agreement for which he
24   was paid other than an hourly wage.
25             17.   Plaintiffs are informed and believe, and thereon allege, that at all times
26   material to this action, Mr. Roderick was a principal of Roderick Backhoe. Roderick
27   Backhoe paid Mr. Roderick other than an hourly wage for his work, which included
28   work covered by the Master Agreement. On or about September 25, 2016, Roderick
                                                  -6-
                                                                                    COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 7 of 10 Page ID #:7



 1   Backhoe signed a written Principal Employee Program Participation Agreement (the
 2   “PEPPA”). The PEPPA permitted Roderick Backhoe to report and pay contributions
 3   on behalf of Mr. Roderick at a flat monthly rate in lieu of paying contributions on his
 4   behalf based on 40 hours of work per week, as provided by the Master Agreement.
 5   The PEPPA provides that if Roderick Backhoe fails to abide by the terms and
 6   conditions of the PEPPA, Roderick Backhoe must pay fringe benefit contributions on
 7   behalf of Mr. Roderick based on 40 hours of work per week, as provided in the Master
 8   Agreement.
 9             18.   Roderick Backhoe breached the PEPPA by failing to pay the flat rate
10   contributions for Mr. Roderick for work performed during the months of December
11   2018 through June 2019. Roderick Backhoe violated the PEPPA, Agreement, Master
12   Agreement and Trust Agreements, and its statutorily-mandated obligation under
13   section 515 of ERISA [29 U.S.C. § 1145], to timely pay fringe benefit contributions to
14   Plaintiffs pursuant to the PEPPA, Agreement, Master Agreement and related Trust
15   Agreements for that work.       Because Roderick Backhoe breached the PEPPA by
16   failing to pay the flat rate contributions for Mr. Roderick during the time period of
17   December 2018 through June 2019 under the PEPPA and the Master Agreement,
18   Roderick Backhoe is obligated to pay to Plaintiffs fringe benefit contributions of
19   $33,356.00 based on 40 hours of work per week on behalf of Mr. Roderick for the
20   months of December 2018 through June 2019. This amount is due and payable at
21   Plaintiffs’ administrative offices in Pasadena, California.
22             19.   Plaintiffs are informed and believe, and based thereon allege, that
23   Roderick Backhoe has failed to pay certain additional amounts of fringe benefit
24   contributions not presently known to Plaintiffs. These additional amounts will be
25   established by proof at the trial herein.
26             20.   Roderick Backhoe is “delinquent,” as that term is used in the Master
27   Agreement and related Trust Agreements.
28   ///
                                                 -7-
                                                                                 COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 8 of 10 Page ID #:8



 1             21.   Plaintiffs are informed and believe, and based thereon allege, that there is
 2   no legal excuse for Roderick Backhoe’s breach of its obligations under the Master
 3   Agreement and related Trust Agreements in violation of section 515 of ERISA [29
 4   U.S.C. § 1145].
 5             22.   Roderick Backhoe has failed to timely pay contributions and other
 6   amounts owed to Plaintiffs, accruing since December 2018.                 Pursuant to the
 7   Agreement, Master Agreement, Roderick Backhoe agreed that in the event Roderick
 8   Backhoe failed to pay fringe benefit contributions, or otherwise comply with the terms
 9   and provisions of the Master Agreement and related Trust Agreements, Roderick
10   Backhoe would be considered delinquent with the Trusts and would pay Plaintiffs the
11   greater of $25.00 per month or ten percent (10%) of the total amount then due as
12   liquidated damages for each delinquency.
13             23.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
14   action by a fiduciary in which judgment is found in favor of the plan, the Court shall
15   award the plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions,
16   (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
17   liquidated damages provided for under the plan in an amount not in excess of 20% (or
18   such higher percentage as may be permitted under federal or state law) of the amount
19   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
20   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
21   For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
22   unpaid contributions shall be determined by using the rate provided under the plan or,
23   if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
24   as amended, 26 U.S.C. § 6621.
25             24.   Pursuant to the Master Agreement, related Trust Agreements, and section
26   502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Roderick Backhoe owes
27   Plaintiffs liquidated damages of at least $3,335.60, plus additional amounts currently
28   unknown to Plaintiffs that will be established by proof.
                                                   -8-
                                                                                      COMPLAINT
     1364570
 Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 9 of 10 Page ID #:9



 1             25.   Pursuant to the Master Agreement, related Trust Agreements, and section
 2   502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Roderick Backhoe owes
 3   Plaintiffs interest at the rates established pursuant to 26 U.S.C. § 6621 from the
 4   respective due dates on all unpaid fringe benefit contributions and other amounts due.
 5   The exact amount of interest owed by Roderick Backhoe to Plaintiffs will be
 6   established by proof.
 7             26.   By the Agreement, Master Agreement and related Trust Agreements,
 8   Roderick Backhoe agreed to pay Plaintiffs all legal and auditing costs in connection
 9   with the collection of any delinquency, whether incurred before or after litigation is,
10   or was, commenced.
11             27.   It has been necessary for Plaintiffs to engage legal counsel for the
12   purpose of collecting said contributions and damages, and Plaintiffs are entitled to
13   their reasonable attorneys’ fees in connection therewith pursuant to the Agreement,
14   Master Agreement, Trust Agreements, and section 502(g)(2)(D) of ERISA [29 U.S.C.
15   § 1132(g)(2)(D)]. The exact amount of the legal fees due and payable has not been
16   ascertained at this time. These amounts shall be established by proof.
17             28.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)(E)], the
18   Court may grant such other legal or equitable relief as the Court deems appropriate.
19   As part of Plaintiffs’ judgment, Plaintiffs shall request the Court to:
20                   a.    Order Roderick Backhoe to post and deliver either a good faith
21   deposit, or a performance bond issued in favor of Plaintiffs in an amount determined
22   by the Court to be appropriate, and
23                   b.    Order the creation of a constructive trust on all applicable property
24   and order the transfer of the applicable property to the Trusts, and
25                   c.    Order Roderick Backhoe to pay Plaintiffs all amounts due to the
26   Trusts, including, but not limited to, all unpaid contributions, benefits, withholdings,
27   damages, legal fees, audit costs and other expenses and damages incurred.
28   ///
                                                  -9-
                                                                                     COMPLAINT
     1364570
Case 2:19-cv-06196-JFW-JEM Document 1 Filed 07/18/19 Page 10 of 10 Page ID #:10



 1                                            PRAYER
 2             WHEREFORE, as to all Claims for Relief, Plaintiffs pray for judgment against
 3   Roderick Backhoe as follows:
 4             1.    For unpaid fringe benefit contributions and other damages for breach of
 5   contract in the sum of $33,356.00 plus additional amounts as proved;
 6             2.    For liquidated damages in the sum of $3,335.60, plus additional amounts
 7   as proved;
 8             3.    For interest pursuant to section 502(g)(2) of ERISA [29 U.S.C.
 9   § 1132(g)(2)], and section 6621 of the Internal Revenue Code of 1986, as amended,
10   26 U.S.C. § 6621, or at the legal rate, in amounts as proved;
11             4.    For audit costs in amounts as proved;
12             5.    For reasonable attorneys’ fees and costs of suit incurred;
13             6.    For a good faith deposit or performance bond in favor of Plaintiffs in an
14   amount equal to the total amount determined by this Court to be due to Plaintiffs, as
15   proved; and
16             7.    For such additional relief as this Court deems just and proper.
17

18   DATED: July 18, 2019                   LAQUER, URBAN, CLIFFORD & HODGE LLP
19
                                            By:    /s/ - Marija Kristich Decker
20
                                                  Marija Kristich Decker, Counsel for Plaintiffs
21

22                                  WAIVER OF JURY RIGHT
23

24   DATED: July 18, 2019                   LAQUER, URBAN, CLIFFORD & HODGE LLP
25
                                            By:    /s/ - Marija Kristich Decker
26
                                                  Marija Kristich Decker, Counsel for Plaintiffs
27

28
                                                    -10-
                                                                                       COMPLAINT
     1364570
